DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0084809).

    PNG
    media_image1.png
    415
    534
    media_image1.png
    Greyscale

(Claim 1) Jiang et al. teach a device with a lead frame (112), a moulded body (120b) and a plurality of semiconductor chips (102, 104) configured to generate radiation (LED, paragraph 49), wherein:
the lead frame has two connection parts (110, 170) for external electrical contacting of the device;
the moulded body (120) is formed to the lead frame (112); 
the moulded body (120, comprising 124, 122, paragraph 49) is transmissive to the radiation generated during operation of the device (paragraphs 59, 60); and

the at least one connection part (170) runs along a main direction of extension of the device along an entire side surface of at least one semiconductor chip of the plurality of semiconductor chips.
Jiang et al. in the embodiment of fig. 23 lack wherein:
the device has a front-side cover on the front-side of the moulded body; and
the device has a rear-side cover on a rear-side of the moulded body opposite the front- side.
However, Jiang et al in the embodiment of fig. 17G teach wherein:
the device has a front-side cover (4202a) on the front-side of the moulded body (4201a); and
the device has a rear-side cover (4202b) on a rear-side of the moulded body (4201b) opposite the front- side for the benefit of achieving greater flexibility while maintaining toughness (paragraph 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings for the benefit of achieving greater flexibility while maintaining toughness.
(Claim 7) Jiang et al. in the embodiment of fig. 23 lack wherein at least one connection part has at least one recess, wherein the recess overlaps with at least one semiconductor chip of the plurality of semiconductor chips.
However, Jiang et al. in the embodiment of fig. 11D teach wherein:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings for the benefit of light emitted from LED to pass through the openings without any shielding or blocking.
(Claim 9) Jiang et al. in the embodiment of fig. 23 lack wherein the semiconductor chip overlaps with the recess and with the lead frame in plan view of the device.
However, Jiang et al. in the embodiment of fig. 11D teach wherein the semiconductor chip overlaps with the recess and with the lead frame in plan view of the device for the benefit of light emitted from LED to pass through the openings without any shielding or blocking (paragraph 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings for the benefit of light emitted from LED to pass through the openings without any shielding or blocking.
(Claim 13) Jiang et al. in the embodiment of fig. 23 lack wherein a radiation conversion material is arranged between a rear-side of the semiconductor chips facing the moulded body and a rear-side of the device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings for the benefit of achieving toughness..
(Claim 14) Jiang et al. teach wherein the device is an LED filament (paragraph 49).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0084809) in view of Jiang et al. (US 20170227169).

    PNG
    media_image2.png
    311
    413
    media_image2.png
    Greyscale

(Claim 2) Jiang et al. ‘809 lack wherein the moulded body and the lead frame terminate flush with a side surface of the device.
However, Jiang et al. ‘724 teach wherein the moulded body (420) and the lead frame (170) terminate flush with a side surface of the device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings for the benefit of a better heat dissipation.
(Claim 4) Jiang et al. ‘809 lack wherein the lead frame has at least one anchoring structure in which the moulded body meshes.
However, Jiang et al. ‘724 teach wherein the lead frame has at least one anchoring structure fig. 55F #1704) in which the moulded body meshes (paragraph 379) for the benefit of anchoring the mold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of anchoring the mold.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0084809) in view of Lin et al. (US 2013/0256733).
(Claim 3) Jiang et al. lack wherein the moulded body and the lead frame terminate flush with the front-side of the moulded body.
However, Lin et al. teach wherein the moulded body (32) and the lead frame (11, 12) terminate flush with the front-side of the moulded body for the benefit of enhancing combination capacity of the package and the lead frame (paragraph 43).

Allowable Subject Matter
Claims 8, 10 – 12 and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 27, 2021